Case 4:20-mj-00305 Document 1 Filed on 02/14/20 in TXSD Page 1 of 8

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT vnten
nited States Courts

for the Souther Dist Disirict of Texas
+s . Pa
Southern District of Texas =D
FEB 1A nog
In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

David J. Bradley, Clerk of Court
Priority Mail Parcel 9505515464730043257029,
originating in San Benito, TX Addressed to: 3373

Battlebell Rd, Lot H, Baytown, TX 77521 v M

APPLICATION FOR A SEARCH WARRANT

Case No.

Ne ae tee” Need See! See

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

my Ponty Malt wsted (6688 '§ 4689%8043257029, originating in San Benito, TX Addressed to: 3373 Battlebell Rd, Lot H,

Baytown, TX 77521 being held by USPIS at 4600 Aldine Bender Rd, Houston, TX 77315.

located in the Southern District of Texas , there is now concealed (identify the
person or describe the property to be seized):

 

Contraband, controlled substances, narcotics, narcotics paraphernalia and/or drug proceeds.

The basis for the search under Fed. R. Crim. P, 41(c) is (check one or more):
of evidence of a crime;
Wf contraband, fruits of crime, or other items legally possessed;
© property designed for use, intended for use, or used in committing a crime;
CO a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C 841(a)(1)

The application is based on these facts:

The facts to support a finding of probable cause are contained in the attached Affidavit and made a part hereof.

wf Continued on the attached sheet.

CO) Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Und nn

re v ‘~
\ Applicant's signature

 

Angela M. Daniel, U.S. Postal inspector

Printed name and title

 

Sworn to before me and signed in my presence.

Date: a7 L4-C

 

 

f

Judge's signature

City and state: Houston, TX Andrew M. Edison, U.S. Magistrate Judge

Printed name and title

 

 

 

 

 

 
Case 4:20-mj-00305 Document 1 Filed on 02/14/20 in TXSD Page 2 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
In the Matter of the Search of: §
§
United States Postal Service Priority Mail § Case Number:
Parcel 9505515464730043257029 §
§

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

|, Angela M. Daniel, being duly sworn, state the following:

01. | am employed as a United States Postal Inspector and | am currently assigned to the
Houston Division Narcotics Team. | have been employed by the United States Postal Inspection
Service for the past six (6) years. | have received training by the US Postal Inspection Service
(USPIS) in the investigation of controlled substances or narcotics proceeds being transported

through parcel delivery services. .

02, | also rely upon the training and experience of other members of the USPIS Houston
Division Narcotics Team. The team is comprised of six (6) members, five (5) of whom have been
assigned to narcotics investigations for at least five (5) years. During that time, the USPIS
Houston Division Narcotics Team has intercepted in excess of five thousand (5,000) parcels
which were found to have contained controlled substances or the proceeds of controlled
substance sales or moneys furnished or intended to be furnished in exchange for controlled

substances.

AFFIDAVIT / USPS PRIORITY MAIL PARCEL9505515464730043257029

 
Case 4:20-mj-00305 Document 1 Filed on 02/14/20 in TXSD Page 3 of 8

03. Experience and drug trafficking intelligence information gathered by the USPIS have
demonstrated that the U. S. Postal Service Express Mail and Priority Mail are frequently utilized
by drug traffickers for shipping controlled substances or the proceeds of controlled substance
sales or moneys furnished or intended to be furnished in exchange for controlled substances.
Use of Express Mail and Priority Mail are favored because of the speed (Express Mail - overnight:
Priority mail - two day delivery), reliability, free telephone and Internet package tracking services,
as well as the perceived minimal chance of detection. Express Mail and Priority Mail were
originally intended for urgent, business to business, correspondence. Intelligence from prior
packages, which were found to contain controlled substances or the proceeds of controlled
substance sales or moneys furnished or intended to be furnished in exchange for controlled
substances, has indicated that these parcels are usually addressed from an individual to an
individual. Express Mail and Priority Mail are seldom used for individual to individual

correspondence.

04, In an effort to combat the flow of controlled substances through the overnight delivery
services, interdiction programs have been established in cities throughout the United States by
the USPIS. These cities have been identified as known ‘sources’ of controlled substances. The
USPIS conducts an ongoing analysis of prior packages mailed through overnight delivery
services, which were found to contain controlled substances or proceeds/payments of controlled
substance sales. The analysis of prior packages, which were found to contain controlled
substances or the proceeds of controlled substance sales or moneys furnished or intended to be
furnished in exchange for controlled substances, indicated that these parcels are usually sent
from an individual to an individual. In the few cases when overnight delivery packages containing

controlled substances or the proceeds of controlled substance sales or moneys furnished or

AFFIDAVIT / USPS PRIORITY MAIL PARCEL 95055 15464730043257029 Page 2
Case 4:20-mj-00305 Document 1 Filed on 02/14/20 in TXSD Page 4 of 8

intended to be furnished in exchange for controlled substances, have displayed a business or
company name, it has usually proven to be fictitious or used without the owner’s knowledge and
consent. Additionally, this analysis has established a series of characteristics which, when found
in combination of two (2) or more, have shown a high probability that the package will contain a
controlled substance or the proceeds of controlled substance sales or moneys furnished or
intended to be furnished in exchange for controlled substances. Information collected by the
USPIS has demonstrated that the presence of these characteristics is significant for delivery
services, to include U. S. Postal Service Express Mail, Federal Express, and United Parcel
Service. This profile includes, but is not limited to, the following characteristics: package mailed
from or addressed to a narcotic source city; package has a fictitious return address; package
addressee name is unknown at the destination address; package sender name is unknown at the
return address; package has address information which is handwritten; package is mailed to or
from a Commercial Mail Receiving Agency (CMRA); package is addressed from an individual to
an individual; phone numbers listed on the package are not related to the listed parties or are not
in service; packages are wrapped and/or heavily taped; frequency of the mailings is inconsistent
with normal use absent a business relationship; and the ZIP Code from where the package is

mailed is different than the ZIP Code used in the return address.

05. The USPIS analysis of prior drug packages mailed through overnight delivery services
has consistently shown that the identification of ‘source’ cities has proven to be one of several
reliable characteristics used in identifying suspect parcels. This analysis has also demonstrated
that drug parcels originating from states other than source locations have been consistently found
to contain ‘designer’ drugs, such as Ecstasy, GBL, GHB, Anabolic Steroids, and other similar
controlled substances. Generally such ‘designer drugs’ are not organic and are the product of a

laboratory process.

AFFIDAVIT / USPS PRIORITY MAIL PARCEL 9505515464730043257029 Page 3

 

 
Case 4:20-mj-00305 Document 1 Filed on 02/14/20 in TXSD Page 5 of 8

06. ‘This affidavit is made in support of an application for a Federal search warrant to search

United States Postal Service (USPS) Priority Mail Parcel 9505515464730043257029 (the

“Subject Parcel”), described more particularly as follows:

Addressee:

Sender:

Size/Dimensions:

Postmarked:

Postmark City:

Postage Amount:

Weight:

AFFIDAVIT / USPS PRIORITY MAIL PARCEL 95055 15464730043257029

3373 Battlebell Rd Lot H

Baytown, TX 77521
Beatrice Rocha
106 N Indiana Ave

Mercedes TX 78570

Flat Rate Box

Approximately 12” x 3.5” x 14”

February 12, 2020

San Benito, TX 78586

$15.05

5 lbs. 7.4 oz.

Page 4
Case 4:20-mj-00305 Document 1 Filed on 02/14/20 in TXSD_ Page 6 of 8

07. On January 6, 2020, McAllen Inspectors observed a young Hispanic female mail two
suspicious parcels to an address in Houston, Texas from the Harlingen, Texas Post Office. Your
affiant intercepted the suspect parcels and obtained a federal search warrant for both parcels.
Upon execution of the search warrant, your affiant found the parcels contained a combined weight
of approximately 5.18 kilograms of field-tested methamphetamine. A review of US Postal Service
records identified four additional suspicious parcels mailed on January 6, 2020, but which were
mailed from the Olmito, Texas Post Office, and destined to Baytown, Texas. A review of
surveillance footage by Inspectors from January 6, 2020 at the Olmito, Texas Post Office
identified the same young Hispanic female who mailed the parcels destined to Houston, Texas,
and which contained field-tested methamphetamine, also mailed the parcels destined to Baytown,
Texas. The parcels mailed from the Olmito Post Office by the young Hispanic female were
destined to two addresses in Baytown, Texas. One of which is, 3373 Battlebell Rd, Lot H,

Baytown, TX 77521, the destination address on the subject parcel.

08. Although, the January parcels destined to Baytown, Texas were not intercepted; McAllen
inspectors noted the young Hispanic female mailed four parcels from the Olmito, Texas Post
Office and traveled to the Harlingen, Texas Post Office and mailed two parcels destined to

Houston, which contained field-tested methamphetamine.

09. On February 13, 2020, your affiant intercepted the subject parcel at the USPS North
Houston Processing and Distribution Center (P&DC), located in Houston, TX. The recovered
suspect parcel is Addressed to: 3373 Battlebell Rd, Lot H, Baytown, TX 77521, return address:

Beatrice Rocha, 105 M Indiana Ave, Mercedes, TX 78570. During visual inspection, the subject

AFFIDAVIT / USPS PRIORITY MAIL PARCEL 95055 15464730043257029 Page 5

 
Case 4:20-mj-00305 Document1 Filed on 02/14/20 in TXSD Page 7 of 8

parcel fit the characteristics of known parcels which in the past have contained illegal substances

and/or proceeds.

10. On February 13, 2020, your Affiant reviewed available USPS records and determined the
listed sender name was not valid. Your Affiant ran the sender and addressee information through
known law enforcement databases. According to the law enforcement databases, the return
address of: 105 M Indiana Ave, Mercedes, TX 78570 is a legitimate address, but an individual by
the name ‘Beatrice Rocha’ is not known to reside there. Your Affiant ran the addressee information
through the same law enforcement databases. According to the databases, the address of 3373
Battlebell Rd, Lot H, Baytown, TX 77521 is a legitimate address, but no Addressee name was
listed. Your Affiant knows based upon training and experience that drug traffickers often utilize a
fictitious return address and/or unknown sender name in an effort to conceal their identity and
avoid detection by law enforcement. Further, your Affiant knows based on training and
experience that the use of a fictitious return address and/or unknown sender name was a
characteristic which was indicative of packages which, in the past, have contained controlled
substances or the proceeds of controlled substance sales or moneys furnished or intended to be

furnished in exchange for controlled substances.

11. On February 13, 2020, Your Affiant obtained the assistance of C. Reitz, Canine Officer
with the Houston Police Department (HPD) and certified handler of canine “Bo”. Officer Reitz and
“Bo” are certified as a team in the detection of controlled substances. Officer Reitz and “Bo”
received their certification through the National Narcotic Detector Dog Association (NNDDA). “Bo”
has numerous hours of training in the detection of controlled substances such as Marijuana,
Cocaine, Methamphetamine, and Heroin. “Bo” has successfully alerted on concealed controlled

substances in numerous prior cases, which has led to the arrest of numerous suspects for drug

AFFIDAVIT / USPS PRIORITY MAIL PARCEL 95055 15464730043257029 Page 6
Case 4:20-mj-00305 Document 1 Filed on 02/14/20 in TXSD Page 8 of 8

law violations. “Bo” was certified on April 11, 2019. “Bo” was allowed to examine three (3) boxes
which had been placed on the floor in an area known not to be contaminated with the odor of
controlled substances. Two of the boxes were “dummy” boxes (boxes containing no controlled
substances) and the third one was the Subject Parcel. “Bo” conducted an exterior examination of
all three (3) packages. Officer Reitz advised me that canine “Bo” had a positive alert to the

presence of a controlled substance scent inside the subject parcel.

12, Based on the facts set forth above, there is probable cause to believe that the Subject
Parcel contains one or more controlled substances, drug paraphernalia, proceeds of controlled
substance sales or moneys furnished or intended to be furnished in exchange for controlled
substances, and material relating to the distribution of same. In the past, all of the above factors
have been indicative of packages which contained illegal controlled substances or the proceeds
of controlled substance sales or moneys furnished or intended to be furnished in exchange for
controlled substances. The package is currently in the custody of your Affiant. Affiant, therefore,
seeks the issuance of a search warrant for the seizure of this parcel, and the contents contained
therein and any other evidence, fruits of crime, and instrumentalities, in violation of Title 21, United

States Code, Sections 841 (a) (1), 853 (f), and 881 (a)(6) and (b).

Angela M. Daniel
U. S. Postal Inspector

Fu
Subscribed and sworn to before me at Houston, Texas, on this l Y day of February 2020 and

| find probable cause. /o. [7
Lo {4

Aneeéw M. Edison
UNITED STATES MAGISTRATE JUDGE

AFFIDAVIT / USPS PRIORITY MAIL PARCEL 95055 15464730043257029 Page7

 
